Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over claims 1 and 4-37 have been withdrawn. 
Also, the 112(d) rejection over Claims 35-36 have been withdrawn due to cancellation of the claim. 
Claims 1, 4-24, 27-34, 37 are currently pending in this Office Action

Claim Objections
Claim 1 objected to because of the following informalities: On page 3 of the claim, the first line recites “in the closed position the tray and lid from a plurality of cell pockets”, it appears applicant may have intended the term “from” to be “form”.  Appropriate correction is required.Also, after Claim 24, the claim appear to recite that claims 15-26 are cancelled. It appears applicant may intend “Claims 25-26” being cancelled. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-24, 27-34 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramirez et al. (US 2013/0048528) in view of Bixler (US 4,465,225), Putnam (US 2,662,659) and Farrar (WO 2018/189526 A1).
Regarding Claim 1, Ramirez discloses a plastic egg carton (see Abstract) comprising: 
a tray (30) and a lid (20) hingedly connected (hinge 12) to the tray for pivoting between open and closed positions (paragraph 12), the tray and the lid having respective peripheral edges that mate with each other in the closed position (paragraph 12), the egg carton having in the closed position a length and a width in a horizontal plane (paragraph 12), and a height in a vertical direction transverse to the horizontal plane (paragraph 12); 
the tray having a cell matrix comprising a plurality of equal size cells for receiving individual eggs (paragraph 13), the cells being arranged successively adjacent one another along the length and width of the carton and each cell having a central vertical cell axis aligned with the height of the carton and extending upwardly toward the lid (Fig. 8 and 9 and paragraph 13); 
the tray having a plurality of cell posts, each cell post being formed at an intersection of four adjacent cells and extending above the sidewalls of the four adjacent cells (Fig. 3 where the profile view shows a sinusoidal relation between the cell post and the side walls), and each cell post having a central vertical axis aligned with the height of the carton and extending upwardly toward the lid (paragraph 15); 
the lid having a plurality of lid posts, each lid post being co-axially aligned with the axis of a respective cell post and extending downwardly toward the tray with a mating surface for engaging with the respective cell post when the lid is in the closed position (paragraph 16);
in the closed position the tray and lid form a plurality of cell pockets (see Fig. 8 where each egg is placed within “a cell pocket”), each cell pocket comprising one cell of the cell matrix and its adjacent cell posts (160) and aligned lid post (125),
the cell of each pocket having an annular bottom wall with an outermost annular standing ring (140 of Fig. 6) and a movable central portion allowing the bottom wall of the cell pocket to move in the vertical direction (central dimple 146c, paragraph 62 and Fig. 7), note that since the material of the carton is generally flexible, it is construed that the bottom wall of the cell pocket is “movable in the vertical direction” (see paragraph 53), 
the cell of each cell pocket having an annual sidewall with a contoured interior surface configured to engage an ovoid shape of an egg, extending upwardly from the annular bottom wall and gradually increasing in circumferential area moving upward to an open top end, the open top end forming a flexible cell divider (“the sidewalls 45 are generally flexible” paragraph 53) with an adjacent cell sidewall (see Fig. 8 which shows a gradually increasing sidewall diameter and 145 of Fig. 9 which shows an annular sidewall contoured for an egg); 
the lid post of each cell pocket having a plurality of ovoid shaped depressions for engaging eggs disposed in the cell pockets adjacent to the lid post (see annotated figure below), 
and wherein the configuration of the contoured cell sidewall surfaces and lid post depressions and bottom wall of the cell pocket, collectively securing an egg disposed within each individual cell pocket (egg 4, see Fig. 2).

    PNG
    media_image1.png
    387
    624
    media_image1.png
    Greyscale

While Ramirez is directed to cells for holding eggs of different sizes (paragraph 46 and 57), Ramirez is silent to the tray and lid having a plurality of collapsible bubbles disposed in each cell pocket that extends radially inwardly toward the central cell axis in the relaxed state and progressively collapse outwardly to accommodate and protect various size eggs in an egg size category disposed in both oriented and non-oriented positions in the cell pocket between the tray and lid, the plurality of collapsible bubbles of each cell pocket being disposed on the contoured interior surface of the cell sidewall and the depressions of the aligned lid posts and positioned vertically above and below a maximum egg diameter MED of an egg disposed in the cell pocket. 
Bixler is relied on to teach similar endeavors to accommodate various egg sizes (see Fig. 2 which outlines two eggs of different size), wherein Bixler provides a tray and lid having a plurality of collapsible bubbles (pillopads 33), disposed on the cell sidewalls (see Fig. 2), that are each movable from an innermost relaxed state configured to engage a smaller size egg within a range of different size variations (see Fig. 2 with respect to egg 37), outwardly to a plurality of compressed states (Fig. 2 with respect to egg 36), to engage an ovoid surface area of an egg disposed in the respective cell so as to deter movement and hold in vertical alignment with the central vertical cell axis any size egg within the range of different size variations (Col. 3, Ln. 58-66), wherein the collapsible bubbles are configured to collapse progressively radially outwardly away from the central vertical cell axis as eggs of increasing size within the range are introduced into the cell (Col. 2, Ln. 4-12). As to the limitation regarding the plurality of collapsible bubbles disposed on the lid posts, since Ramirez configures the lid post to also have features which helps resist longitudinal and lateral movements of the egg as well as compressive forces due to excessive loading (paragraph 59-60), it would have been obvious to one of ordinary skill in the art to similarly provide collapsible bubbles on the lid post to further prevent breakage due to compressive forces. 
In any case, Putnam is relied on to teach similar bubbles (depression 14) disposed on sidewalls of an egg carton which is configured to flex (distorts more readily under pressure, Col. 3, Ln. 35-41). The bubbles 14 of Putnam similarly allows the eggs to press against the bubbles thereby providing cushioning to prevent breakage (Col. 3, Ln. 35-41). Putnam also provides a lid post having partial ovoid depression to engage the ovoid shape of the egg (pockets 11) where the bubble (14) is placed on each depression and extends radially inward towards the vertical cell axis in the relaxed state (see 14 of Fig. 3). 
Therefore, since both Putnam and Ramirez are directed to supporting eggs within cartons and further provides the structures of a lid post, it would have been obvious to one of ordinary skill in the art to provide bubbles on the depressions of the lid post to further provide cushioning and support for the egg. 
Also, since Bixler and Ramirez are both directed to accommodating eggs of different sizes, and both Putnam and Bixler are directed to placing collapsible bubbles to support the contour shape of the egg, it would have been obvious to one of ordinary skill in the art to use collapsible bubbles on the sidewalls and lid post as a substitution of equivalents known for the same purpose (see MPEP 2144.06). 
If it is construed that Ramirez do not disclose a bottom with a movable central portion allowing the bottom wall of the cell pocket to move in the vertical direction, Farrar is relied on to teach an egg carton that is suitable for storing varying sizes of eggs. In this case, Farrar provides a bottom wall 32 which is movable thereby securely carrying a greater range of egg sizes (see Page 3, Ln. 4-12). The bottom wall is configured to flex outwardly to support the egg longitudinally (Page 22, Ln. 26-32). 
Since Farrar is also directed to storing varying egg sizes and providing features to support an egg longitudinally, it would have been obvious to one of ordinary skill in the art to provide a movable bottom wall to accommodate various sizes of eggs. 
Regarding Claim 4, Ramirez further discloses wherein each lid post has four of the partial ovoid depressions, one for engaging with eggs received within each of the four adjacent cells when the lid is in the closed position (see annotated figure provided in rejection of Claim 1).
Regarding Claim 5, Ramirez further discloses wherein each cell post has an uppermost surface for engaging with a mating surface of the respective lid post when the lid is in the closed position (paragraph 65).
Regarding Claim 6, Ramirez further discloses wherein the lid includes a connecting wall between each pair of adjacent lid posts (connecting wall portions 54, Fig. 4).
Regarding Claim 7, Bixler further teaches wherein the collapsible bubbles have a wall thickness that is less than a wall thickness of the cell sidewalls (see Claim 10 of Bixler).
Regarding Claim 8, Bixler further teaches wherein the collapsible bubbles have a wall thickness of at least 35% less that the wall thickness of the cell sidewalls (0.005” vs 0.060”, or about 92% less, Claim 10). 
Regarding Claim 9, Bixler further discloses wherein the cell sidewalls have a wall thickness in a range of 60 mil (0.060”, Claim 10), and the collapsible bubbles have a wall thickness of 40 mils (0.040”, Col. 4, Ln. 6-11). 
Regarding Claims 10-12, Ramirez further discloses wherein the range of different size variations is from 50 to 78 grams per egg, with the egg disposed in either an oriented or a non-oriented direction in the cell (up to jumbo egg which is 2.50-2.75 ounce, or approximately 70-78 grams, paragraph 46 and 48).
Regarding Claims 13 and 14, Ramirez further discloses wherein the plastic is a foam plastic material (paragraph 49).
Regarding Claim 15, Ramirez further discloses wherein the plastic is styrene foam material (polystyrene foam, paragraph 49).
Regarding Claim 16, Ramirez further discloses wherein the plastic is polystyrene (paragraph 49). 
Regarding Claim 17, Ramirez further discloses wherein the carton comprises a non-foam polyester (paragraph 75).
Regarding Claim 18, Ramirez further discloses wherein the carton comprises an integral foamed sheet of polystyrene material (paragraph 49).
Regarding Claim 19, Ramirez is silent to the specific wall thickness of the cell side wall. However, Bixler further discloses wherein the cell sidewalls have a thickness of 60 mils (0.060”, Claim 10). Therefore, since both Ramirez and Bixler are directed to egg cartons for storing eggs of varying sizes, it would have been obvious to one of ordinary skill in the art to use conventional wall thicknesses to sufficiently support the plurality of eggs. 
Regarding Claims 20 and 21, Ramirez further discloses wherein the cell matrix has a 2x6 matrix of the cells (paragraph 28).
Regarding Claim 22, Ramirez further discloses wherein the distance between the cell bottom wall and the lid is configured to hold a jumbo egg having a height of 2.62 to 2.75 inches (paragraph 18). As to the limitation of each cell sidewall sized to receive a major cell diameter of a jumbo egg in a range of about 1.75 to about 2.06 inches, while Ramirez does not specifically recite the diameters, since Ramirez also stores “jumbo” sized eggs having the recited height mentioned above, it would have been obvious to one of ordinary skill in the art to size the cells to fit conventionally sized jumbo eggs. Also, it is noted that Ramirez discloses the carton having a width of between 3.95 to 4.00 inches for a 2x6 matrix carton (paragraph 17) and therefore, provides, at most, about 2.0 inches of width per egg. 
Regarding Claim 23, Ramirez further discloses wherein the flexible cell divider prevents contact between eggs in the adjacent cells (sidewall 45, see paragraph 53).
Regarding Claim 24, Ramirez further discloses wherein the carton in the closed position has a length of from about 11.75 inches, a width of from about 3.95 to about 4.00 inches and a height of from about 2.75 inches (paragraph 17).
Regarding Claim 27, Ramirez further discloses wherein the carton is filled with eggs of varying sizes in the range (paragraph 48).
Regarding Claim 28, Ramirez further discloses a stack comprising a plurality of filled egg cartons of claim 27 arranged in a vertical stack (paragraph 70).
Regarding Claim 29, Ramirez further discloses container holding the vertical stack of filled egg cartons of claim 28, (case 230, paragraph 71).
Regarding Claim 30, Ramirez further discloses a container holding a full case of the filled egg cartons of claim 27 (case 230, paragraph 71).
Regarding Claim 31, Ramirez and Bixler is relied on to teach the egg carton of Claim 1. Ramirez further discloses a method of a method of assembling a stack of the egg cartons of claim 1, including for each of a plurality of the egg cartons of claim 1, filling the cells of the egg carton with eggs of varying sizes in the range (paragraph 48), closing the lid over the base, and stacking a plurality of the filled egg cartons in a vertical stack (paragraph 70).
Regarding Claim 32 and 33, Bixler further teaches wherein the collapsible bubbles have a wall thickness in a range of 40 to 60%, and 45 to 50%, less than the wall thickness of the cell side walls, (0.005”-0.040” cushion thickness vs 0.060” wall thickness which encompasses 33.3% to 91.7% less, see Col. 4, Ln. 5-10 and Claim 10). 
Regarding Claim 34, the combination is silent to specifically wherein the bubbles in the cell are disposed 45 degrees around the cell axis with respect to the bubbles in the lid; however , it would have been obvious to similarly aligned the lid post bubbles within the carton of Ramirez, because the lid post of Ramirez is centered between four eggs within a 2x2 matrix and therefore only contacts the egg at similar radial points of the lid post (45°, 135°, 225°, and 315° degrees relative to the post, i.e. the ovoidal depressions as identified annotated Fig. 9 below). 

    PNG
    media_image1.png
    387
    624
    media_image1.png
    Greyscale

In any case, the court held that limitations with regard to position were held unpatentable where shifting the position of the claimed element would not have modified the operation of the device. In this case, since the collapsible bubbles taught by Bixler is configured such that it allows a degree of compression to accommodate various sizes of eggs, the particular position of the collapsible bubbles would have been a matter of choice absent evidence of unexpected results. (See MPEP 2144.04.VI.C). It would have been obvious to one of ordinary skill in the art to stagger the lid post bubbles relative to the cell bubbles to provide support in more radial directions of the egg.
Claim 37 is rejected for reasons similar to Claim 4. 

Response to Arguments
Applicant’s arguments in the response filed 7 April 2022 has been considered, but is found not persuasive over the prior art for the following reasons: 
Applicant presents several arguments on the basis that Bixler requires several structure in order for the pillopads to be successful in accommodating various sized eggs, and therefore one of ordinary skill in the art would not have looked into combining Ramirez and Bixler. Specifically, Applicant argues that Bixler requires a molded pulp carton processed in a very specific method and thus one would not have a reasonable expectation of success without also incorporating all the features of Bixler’s molded pulp carton. However, the examiner maintains that the features which applicant asserts are essential to the function of the pillopads are not required in order for the pillopads to function as a cushion which accommodates varying size of eggs. Again, the proposed modification is that one of ordinary skill in the art in possession of the Ramirez reference would have incorporated cushions, bubbles, or pillopads to provide an egg cell that is adaptable to different sizes of eggs. In general, one of ordinary skill in the art would ascertain from the Bixler reference that a flexible bubble within an egg cell at the least provides a “soft fragile inwardly projecting bubbles or cushions or pillopads which flex easily when larger eggs are loaded, whereby the bubbles or cushions or pillopads progressively collapse to the extent required to provide up to the maximum egg room (Col. 2, Ln. 4-12). Additionally, there is no evidence in Bixler that the flexible bubbles would not be successful in plastic foam cartons. Rather, Bixler is directed to molded pulp carton because the invention would save materials “when made of molded pulp” (emphasis added, Col. 5, Ln. 59-61). However, one of ordinary skill in the art would still recognize that incorporating a flexible bubble that functions as a cushion which deforms outwardly as a result of varying size egg would be advantageous to a plastic carton and that a person of ordinary skill in the art would not need to incorporate all of the specific requirements directed to molded pulp fibers to recognize this advantage. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Additionally, Bixler does not teach away from using foam material for the pillopads. Rather, Bixler recognizes that the cushion may be of foam material when it is formed by compression to the extent that all or most of the cells of the foam are eliminated  (see Col. 4, Ln. 21-25). Also, applicant cites Col. 5 Ln. 51-58  to support an express teaching away from using plastic foam (bottom of page 9 of the remarks); however, when considering the passage as a whole where Bixler recites “When the projection on the inside of an egg cell is made of plastic foam by a simple step of thermo-forming or vacuum-forming against a shaped mold, the projection will not be as soft or as flexible or as deformable as it would be without an additional compression step to eliminate or diminish the foam cells, which, when so eliminated or diminished, results in a more flexible area” (emphasis added), Bixler provides a solution for using the alternative material to therefore give similar result to the molded pulp material. Therefore, it is not seen that Bixler teaches away from using pillopads of foam material and thus not teach away from incorporating similar bubbles, cushions, or pillopads in the carton of Ramirez. Again, it is maintained that Bixler’s teaching of a square bottom, planar sidewalls, and thin walled area are, though preferred by Bixler, are not required for pillopads to function as a flexible cushion to accommodate varying sizes of egg within an egg cell. 
In response to applicant’s argument regarding the Putnam reference, the examiner has identified the claimed bubbles to be analogous to Putnam’s depression 14, and the claimed ovoid depression as pocket 11. The rejection may appear confusing because Putnam also refers to the analogous bubble feature 14 as “depression”; however, it is clarified that the Rejection is not equating two elements as one. As presented in the previous Office Action, the examiner identifies the ovoid-shaped depression as follows: 

    PNG
    media_image2.png
    400
    474
    media_image2.png
    Greyscale

The region identified by the dotted line is construed as part of the lid post having “a plurality of partial ovoid shaped depressions for engaging the ovoid shape of eggs…” hence its engagement with an egg shown in Fig. 3. 
For these reasons, the prior art is maintained. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792